Citation Nr: 1703569	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion











INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran requested a videoconference hearing before the Board.  See February 2014 and July 2015 statements; August 2014 VA Form 9.  As the Veteran's requested hearing has not yet been conducted, this issue should be remanded to schedule the Veteran for a videoconference hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




